DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is an “alert device” (e.g., display interface) (Applicants FIG. 2).  Corresponding structural elements for performing the function of “performing one or more actions related to providing an alert” is required in order to clearly define the metes and bounds of the device claim.  Claims 2 – 7 are rejected as a result of their dependency to claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 – 11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamimura et al. (Pub. No.: US 2021/0174660 A1).
Regarding claim 1, Kamimura discloses a work machine control device, comprising: 
 	one or more memories (¶ 49); and 
 	one or more processors (¶ 49), communicatively coupled to the one or more memories (¶ 49), configured to: determine an operation mode of a work machine (warning zone setting, See Abstract), the operation mode indicating that a subset of a set of zones near the work machine are to be ignored for object detection alerts (Warning zones AR1 and AR2 are set based on the presence of an object P, FIG. 4A.  Warning is not activated if the object is not present in a zone);  
 	receive, from one or more object detection sensors (range finding sensors, ¶ 45), an indication that an object is within a zone of the set of zones (Object P, Zones AR1 and AR2; FIG. 4A); and 


Regarding claim 2, Kamimura discloses the work machine control device, wherein the one or more processors are further configured to: determine the operation mode by receiving operator input, from an input device, to select the operation mode of the work machine (operator manipulation of the control levers ¶ 37). 

Regarding claim 6, Kamimura discloses the work machine control device, wherein the one or more processors are further configured to: provide an indication of the operation mode to an output device for indicating the operation mode to an operator (S26, FIG. 9).

Regarding claim 7, Kamimura discloses the work machine control device, wherein the one or more actions comprise: determining not to provide the alert for the object based on a determination that the zone is within the subset of the set of zones; and providing, for display via a display device, an indication of the object within the zone (S28, FIG. 9).

Regarding claim 8, Kamimura discloses a work machine comprising: 
 	one or more object detection sensors (range finding sensors, ¶ 45); 
 	one or more alert devices (28, 31, 32; FIG. 2); and 
 	a work machine control device (30, FIG. 2) configured to: 
 	determine an operation mode of the work machine (warning setting zone, See Abstract), the operation mode indicating that a subset of a set of zones near the work machine are to be ignored for object detection alerts; receive, from the one or more object detection sensors, an indication that an object is within a zone of the set of zones (Warning zones AR1 and AR2 are set based on the presence of an object P, FIG. 4A.  Warning is not activated if the object is not present in a zone); and 
 	perform one or more actions related to providing an alert for the object based on a determination of whether the zone is within the subset of the set of zones, the one or more actions comprising: determining to not provide the alert for the object based on a determination that the zone is within the subset of the set of zones (Blue Zone AR2, FIG. 10), or providing, via an alert device of the work machine, the alert for the object based on a determination that the zone is not within the subset of the set of zones (Not in subset zone AR2 but in subset zone AR1 Red where P is present, FIG. 10 and see also S28, FIG. 9).

Regarding claim 9, Kamimura discloses the work machine, wherein the one or more object detection sensors comprise at least one of: an image capturing device (Image camera, ¶ 45); a radar-based sensor; an ultrasonic sensor; or a lidar-based sensor.

Regarding claim 10, Kamimura discloses the work machine, wherein the one or more alert devices comprise one or more of: an audio output device; a display device; a haptic device; or an indicator light (28, FIG. 2).

Regarding claim 11, Kamimura discloses the work machine, further comprising an operation mode indicator, wherein the operation mode indicator is configured to provide an indication of the operation mode of the work machine (S15, FIG. 8).

Regarding claim 15, Kamimura discloses a method, comprising:  
 	determining an operation mode of a work machine (Zone setting section, See Abstract), the operation mode indicating that a subset of a set of zones near the work machine are to be ignored for object detection alerts (Warning zones AR1 and AR2 are set based on the presence of an object P, FIG. 4A.  Warning is not activated if the object is not present in a zone); 
 	receiving an indication that an object is within a zone of the set of zones (P in RED AR1 Zone, FIG. 10); and 
 	performing one or more actions related to providing an alert for the object based on a determination of whether the zone is within the subset of the set of zones (S28, FIG. 9), the one or more actions comprising: determining to not provide the alert for the object based on a determination that the zone is within the subset of the set of zones, or providing the alert for the object based on a determination that the zone is not within the subset of the set of zones 

Regarding claim 16, Kamimura discloses the method, wherein determining the operation mode comprises: receiving operator input, from an input device, to select the operation mode of the work machine (operator manipulation of the control levers ¶ 37).

Regarding claim 18, Kamimura discloses the method, wherein receiving the indication that the object is within the zone of the set of zones comprises: receiving the indication via one or more object detection sensors that comprise one or more of: an image capturing device (Image camera, ¶ 45); a radar-based sensor; an ultrasonic sensor; or a lidar-based sensor.

Regarding claim 19, Kamimura discloses the method, further comprising: providing, to an operation mode indicator, an indication of the operation mode of the work machine (S28, FIG. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (Pub. No.: US 2021/0174660 A1) as applied to claim 8 above, and further in view of Mizuochi et al. (Pub. No.: US 2013/0066527 A1).
Regarding claim 12, Kamimura is silent to the work machine, wherein the work machine further comprises a display device, wherein the work machine control device is further configured to: provide, for selection by an operator input, a menu of candidate operation modes, and determine the operation mode by receiving operator input, from an input device, to select the operation mode from the menu of candidate operation modes.
 	In the same field of endeavor, Mizuochi teaches a work machine safety system which determines warning tipping zones around the work machine (See Abstract) as well as 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the warning display taught by Kamimura to provide, for selection by an operator input, a menu of candidate operation modes, and determine the operation mode by receiving operator input, from an input device, to select the operation mode from the menu of candidate operation modes as taught by Mizuochi to enhance stability for the machine based on user flexibility (¶¶ 1-4).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (Pub. No.: US 2021/0174660 A1) as applied to claim 15 above, and further in view of Berning et al. (Patent No.: US 9,896,810 B2).
Regarding claim 20, Berning teaches the method, further comprising providing, after a period of time, a request to confirm the operation mode (selection confirmed by the machine operator; col. 5, lines 36-47). 
 	It would have been obvious to modify Kamimura to provide, after a period of time, a request to confirm the operation mode as taught by Berning to enhance machine stability via operator flexibility.   

Allowable Subject Matter
Claims 3 – 5, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663